Exhibit Certificate #P – A1 7,414 SHARES INCORPORATED PURSUANT TO THE LAWS OF THE STATE OF NEW JERSEY SOMERSET HILLS BANCORP This Corporation is authorized to issue 1,000,000 Preferred Shares, with no Par Value THIS CERTIFICATE certifies that, for value received, the United States Department of the Treasury is the owner of seven thousand four hundred fourteen (7,414) fully paid and non-assessable shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A of the above corporation, transferable only on the books of the Company by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Bank. Dated: January 16, 2009 /s/ Bette Schmitt /s/ Stewart E. McClure, Jr. Secretary or Treasurer President Corporate Seal SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS.
